Name: Commission Regulation (EEC) No 3032/84 of 30 October 1984 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 287/20 Official Journal of the European Communities 31 . 10 . 84 COMMISSION REGULATION (EEC) No 3032/84 of 30 October 1984 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 2344/84 (3), as last amended by Regulation (EEC) No 2886/84 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2344/84 to the prices known to the Commission that the levies at Article 1 The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 13 ( 2) OJ No L 150, 6. 6. 1984, p. 6 . (') OJ No L 217, 14. 8 . 1984, p. 21 . O OJ No L 272, 13 . 10 . 1984, p. 23 . 31 . 10 . 84 No L 287/21Official Journal of the European Communities ANNEX to the Commission Regulation of 30 October 1984 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 0110 04.01 Alb) 0120 04.01 A II a) 1 0130 04.01 A II a) 2 0140 04.01 A II b) 1 0150 04.01 A II b) 2 0160 04.01 B I 0200 04.01 B II 0300 04.01 B III 0400 04.02 A I 0500 04.02 A II a) 1 0620 04.02 A II a) 2 0720 04.02 A II a) 3 0820 04.02 A II a) 4 0920 04.02 A II b) 1 1020 04.02 A II b) 2 1120 04.02 A II b) 3 1220 04.02 A II b) 4 1320 04.02 A III a) 1 1420 04.02 A III a) 2 1520 04.02 A III b) 1 1620 04.02 A III b) 2 1720 04.02 B I a) 1820 04.02 B I b) 1 aa) 2220 04.02 B I b) 1 bb) 2320 04.02 B I b) 1 cc) 2420 04.02 B I b) 2 aa) 2520 04.02 B I b) 2 bb) 262Q 04.02 B I b) 2 cc) 2720 04.02 B II a) 2820 04.02 B II b) 1 2910 04.02 B II b) 2 , 3010 04.03 A 3110 04.03 B 3210 04.04 A 3300 04.04 B 3900 04.04 C 4000 04.04 D I a) 4410 04.04 D I b) 4510 04.04 D II 4610 04.04 E I a) 4710 04.04 E I b) 1 4800 24,19 21,78 21,78 26,30 20,57 25,09 49,36 104,42 161,38 17,00 112,92 143,36 145,78 218,48 105,67 136,11 138,53 21 1,23 26,59 35,90 104,42 161,38 36,27 1,0567 0 1,3611 C) 2,1123 (4) 1,0567 0) 1,3611 0 2,1123 0 50,55 1,0442 0 1,6138 0 189,86 231,63 205,34 ( «) 195,17 (7) 157,69 ( ») 1 62,08 163,03 0 259,75 195,17 175,61 ('") per kg per kg per kg per kg per kg per kg per kg per kg No L 287/22 31 . 10 . 84Official Journal of the European Communities (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 1 75,62 (") 04.04 E I c) 1 5210 131,72 04.04 E I c) 2 5250 272,34 04.04 E II a) 5310 195,17 04.04 E II b) 5410 272,34 17.02 A II 5500 40,31 (u) 21.07 F I 5600 40,31 23.07 B I a) 3 5700 81,67 23.07 B la) 4 S800 105,98 23.07 B I b) 3 5900 98,48 23.07 B I c) 3 6000 79,39 23.07 B II 6100 105,98 31 . 10 . 84 Official Journal of the European Communities No L 287/23 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities. (') In calculating the fat content the weight of any added sugar shall be disregarded . (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 21,30 ECU. O The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 21,30 ECU. (6) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland. 0 The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82. (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria . (*) The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. ( I0) The levy is limited to 12,09 ECU per 100 kg net weight :  for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey or Yugoslavia and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 1 00 kg net weight for products listed under (n) of that Annex imported from Austria, for products listed under (s) of that Annex imported from Finland and for products listed under (r) of that Annex imported from Norway,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  12,09 ECU for products listed under (f) of that Annex imported from Australia and New Zealand . C 2) Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (") For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.